       Case 1:20-cv-08026-AT-BCM Document 36 Filed 08/19/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               8/19/21
YVETTE VOZZO,
               Plaintiff,                                20-CV-8026 (AT) (BCM)
       -against-
                                                         ORDER REGARDING GENERAL
THE WAY INTERNATIONAL, et al.,                           PRETRIAL MANAGEMENT AND
               Defendants.                               SCHEDULING DISCOVERY
                                                         CONFERENCE

BARBARA MOSES, United States Magistrate Judge.

       The above-referenced action has been referred to Magistrate Judge Barbara Moses for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions,

and settlement, pursuant to 28 U.S.C. § 636(b)(1)(A). All pretrial motions and applications,

including those related to scheduling and discovery (but excluding motions to dismiss or for

judgment on the pleadings, for injunctive relief, for summary judgment, or for class certification

under Fed. R. Civ. P. 23) must be made to Judge Moses and in compliance with this Court's

Individual    Practices     in   Civil   Cases,     available    on    the    Court's    website     at

https://nysd.uscourts.gov/hon-barbara-moses.

       It appearing to the Court that the parties have an unresolved discovery dispute (see Dkt.

No. 34) but that the parties have not yet met and conferred on the issue, plaintiff and defendant

The Way International (The Way) are directed to meet and confer in good faith (and in real time)

to resolve the issue no later than August 26, 2021. If they resolve the issue, they shall file a joint

letter no later than August 27, 2021, so advising the Court and proposing a revised discovery

schedule. If they are unable to resolve the pending issue, plaintiff is directed to re-file her letter-

motion, no later than August 27, 2021, confirming that the relevant parties met and conferred

either in person or telephonically, and attaching the disputed discovery requests and responses.

In accordance with Moses Ind. Prac. § 2(e), The Way shall respond to plaintiff's letter-motion no
       Case 1:20-cv-08026-AT-BCM Document 36 Filed 08/19/21 Page 2 of 3




later than September 1, 2021. Plaintiff may file an optional reply no later than September 3,

2021. The Court will conduct a telephonic discovery conference on September 9, 2021, at 2:00

p.m. regarding the issues raised in plaintiff's letter-motion. At that time, the parties are directed

to call (888) 557-8511 and enter the access code 7746387.

       Parties and counsel are further cautioned:

       1.      To the extent plaintiff still wishes to move for default judgment against defendant

Michael Minnetta, who has neither appeared in this action nor responded to the complaint, she

must file a revised proposed certificate of default. The Clerk's Office advised plaintiff's counsel

on April 8, 2021, that the proposed certificate was deficient.

       2.      All discovery must be initiated in time to be concluded by the close of discovery

set by the Court.

       3.      Discovery     applications,   including     letter-motions   requesting    discovery

conferences, must be made promptly after the need for such an application arises and must

comply with Local Civil Rule 37.2 and § 2(b) of Judge Moses's Individual Practices. It is the

Court's practice to decide discovery disputes at the Rule 37.2 conference, based on the parties'

letters, unless a party requests or the Court requires more formal briefing. Absent extraordinary

circumstances, discovery applications made later than 30 days prior to the close of discovery

may be denied as untimely.

       4.      For motions other than discovery motions, pre-motion conferences are not

required, but may be requested where counsel believe that an informal conference with the Court

may obviate the need for a motion or narrow the issues.

       5.      Requests to adjourn a court conference or other court proceeding (including a

telephonic court conference) or to extend a deadline must be made in writing and in compliance

with § 2(a) of Judge Moses's Individual Practices. Telephone requests for adjournments or

                                                 2
       Case 1:20-cv-08026-AT-BCM Document 36 Filed 08/19/21 Page 3 of 3




extensions will not be entertained.

       6.      In accordance with § 1(d) of Judge Moses's Individual Practices, letters and letter-

motions are limited to four pages, exclusive of attachments.

Dated: New York, New York
       August 19, 2021
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                3
